Citation Nr: 1739834	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an anxiety disorder, prior to April 20, 2017, and to a disability rating in excess of 50 percent from April 20, 2017, forward.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to a TDIU. 

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board hearing); a transcript of that hearing is of record.  In May 2016, the Board remanded the claim for a TDIU for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must again be remanded.  In a June 2016 rating decision, the RO implemented the Board's May 2016 award of service connection for an acquired psychiatric disorder and assigned an initial 30 percent rating effective from February 5, 2010.  The Veteran submitted a timely notice of disagreement in September 2016.  Subsequently, a May 2017 rating decision increased the disability rating to 50 percent effective April 20, 2017.  However, the Veteran has not yet been provided a statement of the case.  On remand, a statement of the case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). Because the claim of entitlement to a TDIU is intertwined with this claim, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).

As the case is being remanded, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since April 2017.

2.  Furnish the Veteran with a statement of the case pertaining to the issue of entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an anxiety disorder, prior to April 20, 2017, and to a disability rating in excess of 50 percent from April 20, 2017, forward.  Advise the Veteran that, upon receipt of the statement of the case, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of this additional claim to the Board.  If the Veteran perfects and appeal by the submission of a timely substantive appeal, then return the claim to the Board for further appellate review.

3.  Finally, readjudicate the issue of entitlement to TDIU. If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

